      2:19-cr-00441-DCN          Date Filed 07/02/19      Entry Number 27         Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

UNITED STATES OF AMERICA                           )      CRIMINAL NO.: 2:19-cr-00441-DCN
                                                   )
     v.                                            )
                                                   )          DEMAND FOR
AMIR GOLESTAN                                      )         NOTICE OF ALIBI
MICFO, LLC                                         )

          Pursuant to FED. R. CRIM. P. 12.1(a), the United States through its undersigned attorney

demands that the defendant serve within ten (10) days upon the undersigned attorney written

notice of intention to offer a defense of alibi stating the specific place or places where the

defendant claims to have been at the time of the alleged offense, and the names and addresses of

whom the defendant intends to rely upon to establish such alibi.

          The Government submits that it intends to prove that the defendant committed the alleged

offense.



                                                   Respectfully submitted,

                                                   SHERRI A. LYDON
                                                   UNITED STATES ATTORNEY

                                             By: s/ Nathan S. Williams
                                                 Nathan S. Williams, #10400
                                                 Assistant U.S. Attorney
                                                 151 Meeting Street, Suite 200
                                                 Charleston, South Carolina 29401-2238
July 2, 2019                                     (843) 727-4381
